DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Applicant’s amendment of the claims on 24 September 2021 is entered. Claims 10 and 11 are added, leaving claims 1-11 pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the pattern on the velvet-like structure of claim 10 and the second velvet-like substrate of claim 11 must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required.

The terminology used in claim 7 is not used in the specification to describe the recitation. Claim 7 recites that, “the velvet-like substrate are compressed a minimum of 2 mm.” However, paragraph 147 of the specification (03/10/2022) recites a different structure. The specification recites, “a fiber length of less than 5 mm; a pre-compressed powder layer greater than the length of the fibers; a resulting compressed product less than or equal to 3 mm.” This inconsistency leads to indefiniteness and a lack of support by the specification of the claim as it is unclear if “compressed a minimum of 2mm” is a structural limitation or a process.

The terminology used in claim 10 is not used in the specification. Claim 10 recites, “the velvet-like substrate exhibits a pattern.” The specification (03/10/2022), on paragraph 86 recites, “a pattern in the surface of the compressed powder while leaving the velvet-like fabric backing intact.” The specification does not support the claim as the specification is drawn to a pattern on the powder while the claim is drawn to a pattern on the substrate.

A second velvet-like substrate as claimed in claim 11 is not supported by the specification (03/10/2022) as there is no mention of a second velvet-like substrate or the use of two substrates. 

Claim Objections
Claims 4, 5, and 6 objected to because of the following informalities: in line 2 of each claim, where a pressure is recited, no units are provided. The units are being treated as if they are in psi for examining purposes.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventors, at the time the application was filed, had possession of the claimed invention. 

The velvet-like substrate exhibiting a pattern as claimed in claim 10 is not supported by the specification. The specification does describe a pattern, however that pattern is not disclosed as being applied to the velvet-like substrate.

A second velvet-like substrate as claimed in claim 11 is not supported by the specification as there is no mention of a second velvet-like substrate or the use of two substrates. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the phrase "velvet-like" renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "-like"), thereby rendering the scope of the claims unascertainable.  See MPEP § 2173.05(d). Appropriate corrections must be made for every mention of “velvet-like” in the claims.

Claim 6 recites the limitation "the compression force" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. A compression force is not previously established making it unclear what compression force this recitation is referring to. This can be overcome by making claim 6 dependent on claim 2 where a compression force is claimed.

Claim 7 recites the limitation "the fibers" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what fibers this recitation is referring to as there are no previously claimed fibers. Additionally, in line 2, the claim recites “compressed a minimum of 2 mm.” this is indefinite as it is not clear if this is a structural recitation of “compressed fibers” or a process of compressing fibers.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hen et al. (US 2009/0252799) in view of Van Holten (WO 2008/051758).

Regarding claim 1, Hen discloses a flexible hemostatic pad ([0025], “In one embodiment, a dressing of the invention comprises a pad”; The dressing is made of fabric which is known to have a degree of flexibility) comprising: a velvet-like substrate ([0027], “In one embodiment, the fibers are composed of a velvet fabric.”) and later in the claim, wherein the hemostatic powder comprises an insoluble cation exchange material. ([0012], “can include, in addition to a salt of a hydrophilic polymer, a substantially anhydrous composition comprising a salt ferrate and/or a cation exchange material”)
Hen does not disclose a hemostatic powder compressed into the velvet-like substrate such that the compressed hemostatic powder remains flexible.
Hen lacks the compression aspect of the claim however, Van Holten discloses compressing a compound onto a substrate. (Van Holten: [Inventive example 6], “Such pressure treatment resulted in a coated substrate that is malleable”) 
Hen, Van Holten, and the present invention are all drawn to hemostatic dressings. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have compressed the hemostatic powder of Hen into the velvet-like substrate of Hen with the method taught by Van Holten so that the hemostatic powder is fixated to the substrate. (Van Holten: [Inventive example 6])

Regarding claim 2, Hen does not disclose The flexible hemostatic pad of claim 1 wherein the hemostatic powder is compressed into the velvet-like substrate with a compression force of between 7,244 and 10,000 psi. However, this recitation is a product-by-process recitation. Compressing into a substrate is an example of product-by-process and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113(I) for more information on product-by-process claims. Product-by-process applies to claims 2 through 6.
Despite the recitation being a product-by-process recitation, Van Holten discloses a compression force between 7,244 and 10,000 psi. ([Detailed Description], Par. 15, “Preferably, the pressure applied to the dressing ranges from about 2,500 to about 39,500 psi, more preferably from about 4,000 to about 20,000 psi, for about 2 to about 6 seconds.”)
Regarding claim 3, Hen does not disclose the flexible hemostatic pad of claim 2 wherein the compression force is between 7,500 and 10,000 psi.
Despite the recitation being a product-by-process recitation, Van Holten discloses a compression force between 7,500 and 10,000 psi. ([Detailed Description], Par. 15, “Preferably, the pressure applied to the dressing ranges from about 2,500 to about 39,500 psi, more preferably from about 4,000 to about 20,000 psi, for about 2 to about 6 seconds.”)

Regarding claim 4, Hen does not disclose the flexible hemostatic pad of claim 2 wherein the compression force is approximately 7,500.
Despite the recitation being a product-by-process recitation, Van Holten discloses a compression force approximately 7,500 psi. ([Detailed Description], Par. 15, “Preferably, the pressure applied to the dressing ranges from about 2,500 to about 39,500 psi, more preferably from about 4,000 to about 20,000 psi, for about 2 to about 6 seconds.”)

Regarding claim 5, Hen does not disclose the flexible hemostatic pad of claim 2 wherein the compression force is approximately 7,244.
Despite the recitation being a product-by-process recitation, Van Holten discloses a compression force approximately 7,244 psi. ([Detailed Description], Par. 15, “Preferably, the pressure applied to the dressing ranges from about 2,500 to about 39,500 psi, more preferably from about 4,000 to about 20,000 psi, for about 2 to about 6 seconds.”)

Regarding claim 6, Hen does not disclose the flexible hemostatic pad of claim 1 wherein the compression force is between 6,000 and 8,000.
Despite the recitation being a product-by-process recitation, Van Holten discloses a compression force between 6,000 and 8,000 psi. ([Detailed Description], Par. 15, “Preferably, the pressure applied to the dressing ranges from about 2,500 to about 39,500 psi, more preferably from about 4,000 to about 20,000 psi, for about 2 to about 6 seconds.”)

Regarding claim 8, Hen discloses the flexible hemostatic pad of claim 1 wherein the hemostatic powder further comprises a salt ferrate. ([0012], “can include, in addition to a salt of a hydrophilic polymer, a substantially anhydrous composition comprising a salt ferrate and/or a cation exchange material”)

Regarding claim 9, Hen discloses the flexible hemostatic pad of claim of claim 8 wherein the salt ferrate is potassium ferrate. ([0013], “In one embodiment, the salt ferrate used in a compound of the invention is potassium ferrate”)

Regarding claim 10, Hen does not disclose the flexible hemostatic pad of claim 1 wherein the velvet-like substrate exhibits a pattern. 
However, Van Holten discloses a pattern embossed onto the backing of their dressing. ([Detailed Description], Par. 14, “Such successive applications of pressure may include one or more steps of embossing a pattern onto the nonwoven fabric.”)
Hen, Van Holten, and the present invention are all drawn to hemostatic dressings. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have embossed the pattern taught by Van Holten onto the hemostatic pad of Hen so that the hemostatic powder has a more uniform and one-dimensional appearance. (Van Holten: [Inventive example 7])

Regarding claim 11, Hen does not disclose the flexible hemostatic pad of claim 1 further comprising a second velvet-like substrate. However, Hen discloses one velvet-like substrate, as explained in response to claim 1 above, therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to duplicate the velvet-like substrate of Hen to obtain a second velvet-like substrate for treating more than one wound on a patient. The mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hen et al. (US 2009/0252799) in view of Van Holten (WO 2008/051758) as applied to claim 1 above, and further in view of Hen et al. (US 8,961,479).

Regarding claim 7, Hen ‘799 does not disclose the flexible hemostatic pad of claim 1 wherein the fibers of the velvet-like substrate are compressed a minimum of 2 mm. However, as best understood this recitation is a product-by-process recitation. Compressing the substrate is an example of product-by-process and even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP § 2113(I) for more information on product-by-process claims.
As best understood in view of the claims and specification, Hen ’479 discloses compressing a hemostatic powder a minimum of 2 mm. ((87), “Preliminary tablet formation testing of tablet thicknesses from about 0.5 mm to 30 mm established a minimum thickness of about 0.5 mm for compressing the hemostatic powder into a solid device.”) In paragraph 147 of Applicant’s disclosure, Applicant discloses that the compressed product is less than or equal to 3 mm in depth. Examiner believe this is the structure that claim 7 is intending to encompass with the recitation “compressed a minimum of 2 mm.” Which is to say, the structure that results from the process of “compress[ing] a minimum of 2 mm” is a velvet fiber height of 3 mm or less. Hen ‘479 discloses a velvet fiber height of 0.5 to 30 mm, which is within the disclosed range of less than or equal to 3 mm, Hen ‘479 reads on claim 7 as best understood and in light of the disclosure.
Hen ‘799, Hen’479, and the present invention are all drawn to hemostatic dressings. Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have compressed the hemostatic powder of Hen ‘799 a minimum of 2 mm as taught by Hen’479 so that the dressing has a uniform height and is flat. (Hen’479: (87))

Conclusion
The following prior art made of record are not relied upon for the rejection of this application, but are considered pertinent to Applicant’s disclosure.
Hen et al. (US 2010/0226873) discloses a hemostatic composition comprising a slat ferrate and cation exchange material with magnetite mixed in which is applied to a wound then removed by a magnet.
Patterson (US 6,521,265) discloses a method for applying a hemostatic comprising a salt ferrate and a cation exchange material in the form of a paste.
Patterson et al. (US 2002/0141964) discloses a hemostatic agent comprising an oxyacid salt and hydrophilic proton donor to promote blood clotting.
Patterson et al. (ES 2,358,098) discloses a hemostatic agent comprising potassium ferrate and a cation exchange material to promote blood coagulation.
Hen et al. (US 2010/0129427) discloses a hemostatic dressing with seals to prevent blood loss comprising cellulose and a hemostatic powder.
Jan (US 2018/0008474) discloses a bandage made of cellulose fibers that functions a hemostatic.
Keene et al. (US 8,821,848) discloses a ferrate and povidone iodine composition including a cation exchange material for promoting hemostasis in a wound.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seth Brown whose telephone number is (571)272-5642. The examiner can normally be reached on 8:00 AM - 5:30 PM EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SETH R. BROWN/Examiner, Art Unit 4165                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732